DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/18/21. Claims 1, 8, 9, 13, 14, 21, 22 – 26, 27 and 28 have been amended. Claims 2, 10, 11 and 16 – 20 have been cancelled. Claims 27 - 28 have been added. Claim 5 is withdrawn due to a restriction requirement. Claims 1, 3 – 9, 12 – 15 and 21 – 28 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 8/18/21.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claim 5.


REASONS FOR ALLOWANCE
Claims 1, 3 – 9, 12 – 15 and 21 – 28  are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of HURTEVENT et al (US 2016/0333251).
HURTEVENT discloses a method to inhibit the formation of metal sulfide deposits in a subterranean formation comprising metal cations and sulfide anions  by introducing into the formation an aqueous treatment fluid comprising polyethyleneimine-styrene sulphonic acid-carboxylic acid copolymer and optionally polyethyleneimine (PEI). HURTEVENT is silent regarding the amount of the polyethyleneimine and discloses an amount of the copolymer at 5 wt% and as low as 5 ppm, failing to teach 11-40 wt% of PEI.

The closest prior art of record fails to teach or render obvious the claimed method of introducing a treatment fluid comprising 11 weight percent to 40 weight percent polyethyleneimine and 60 weight percent to 89 weight percent water, brine, or a hydrocarbon fluid into a treatment area of a wellbore comprising metal cations and sulfide anions; and contacting the metal cations and the sulfide anions with the polyethyleneimine in the treatment fluid to reduce or prevent formation of metal sulfide particles in the treatment area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765